

 
 

--------------------------------------------------------------------------------

 
American Airlines, Inc.
6-1162-TRW-0672
Page 3

6-1162-TRW-0672




American Airlines, Inc.
P.O. Box 619616
Dallas-Fort Worth Airport
Texas 75261-9616




Subject:                      Promotional Support Agreement




Reference:
Purchase Agreement No. 3219 (the Purchase Agreement) between The Boeing Company
(Boeing) and American Airlines, Inc. (Customer) relating to Model 787-923
aircraft (Aircraft).





This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement.  All terms used but not defined in this Letter Agreement have the
same meaning as in the Purchase Agreement.




Recital.


Boeing and Customer wish to enter into an agreement pursuant to which each party
will contribute equally to promotional programs in support of the entry into
Customer’s service of the Aircraft as more specifically provided below.


Agreement.


1.           Definitions.


1.1           “Covered Aircraft” shall mean those Aircraft identified on Table 1
to the Purchase Agreement as of the date of signing of this Letter Agreement and
any Substitute Aircraft.


1.2           “Promotional Support” shall mean marketing and promotion programs
in support of the entry into Customer service of the Covered Aircraft such as
marketing research, tourism development, corporate identity, direct marketing,
video tape or still photography, planning, design and production of collateral
materials, management of promotion programs, advertising campaigns or such other
marketing and promotional activities as the parties may mutually agree.


1.3           “[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


1.4           “Performance Period” [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].




1.5           “Qualifying Third Party Fees” shall mean [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].


2.           Commitment.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]




3.           Methods of Performance.


Subject to the Commitment Limit, Customer may elect to receive the Promotional
Support in either or any combination of the following ways:


3.1           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


3.2           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


4.           Commencement Date.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


5.           Project Approval.


Following the execution of this Letter Agreement, a Boeing Airline Marketing
Services representative will meet with Customer’s designated representative to
review and approve the extent, selection, scheduling, and funds disbursement
process for the Promotional Support to be provided pursuant to this Letter
Agreement.


6.           Confidential
Treatment.                                                      Customer and
Boeing understand that certain commercial and financial information contained in
this Letter Agreement are considered by Boeing and Customer as confidential.
Customer and Boeing agree that each will treat this Letter Agreement and the
information contained herein as confidential and will not, without the prior
written consent of the other, disclose this Letter Agreement or any information
contained herein to any other person or entity, except as provided in this
Letter Agreement or in the Purchase Agreement.


Very truly yours,


THE BOEING COMPANY




By                                           


Its            Attorney-In-Fact           




ACCEPTED AND AGREED TO this


Date:                              , 2008


AMERICAN AIRLINES, INC.


By
                                                                                    


Its                                                                                    

P.A. No. 3219
Promotional_Support_Agreement Rev.: 2/07/06


BOEING PROPRIETARY
 
 

--------------------------------------------------------------------------------

 
